WALLACE, JUDGE:
The claimant, Alice Marcum, age 60, filed her claim against the respondent for injuries received from a fall in an outhouse *212in Laurel Run State Park which is maintained by respondent. The claimant was attending a church school picnic in the park on June 22, 1975. It was a hot, clear day. The church group, consisting of 30 to 40 persons, arrived at the park at approximately 9:30 a.m. on the morning of the day of the accident. The picnic area was near the swimming pool area. After church services, the group had their picnic lunch. The claimant testified that after eating she went to an outhouse, but because of the dirty conditions, she did not enter, but proceeded to another. As she attempted to enter the outhouse, where she had never been before, she opened the door, stepped up from the ground level onto the outhouse floor, slipped on the floor, and fell. She stated that the interior was dark, and that the floor had paper and water on it. The claimant fractured her left elbow in the fall, and, as a result of her injury, will always have a limitation of motion.
Brenda Droughts, a witness for the claimant, testified that she attended the picnic the day the claimant was injured and had been in the park each of the three previous days; that she took her children to the park several times a week to picnic and was familiar with the outhouse in question as well as the others in the area. She further testified that they were always a mess. The floors were covered with paper plates, paper, and water. Rather than use the outhouses, she took her children to the restrooms at the swimming pool because they were much cleaner.
The record establishes that the respondent knew or with reasonable effort should have known of the condition of the outhouses and taken such action as was necessary to correct the situation. The failure of the respondent to properly maintain the facilities placed in the park for public use constitutes negligence on the part of the respondent.
The claimant incurred doctor bills in the amount of $149.00 and a hospital bill of $22.00, and sustained limited permanent injury to her elbow. The Court finds that the negligence of the respondent caused the injury to the claimant, and makes an award of $2,171.00.
Award of $2,171.00.